UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6403


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL DAVID WEBB,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cr-00363-CMH-1)


Submitted: October 22, 2019                                  Decided: November 6, 2019


Before WILKINSON, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael David Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael David Webb appeals the district court’s orders dismissing his petition for

removal under 28 U.S.C.§ 1443 (2102) and denying his motions for reconsideration. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Webb, No. 1:18-cr-00363-CMH-1

(E.D. Va. Jan. 15, 2019; Feb. 1, 2019; Feb. 25, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2